PER CURIAM.
Appellant raises only one question—the insufficiency of the evidence to support the finding of the District Court.
Appellant was charged with six separate offenses in six separate counts. A jury having been waived, the court found him guilty as charged in each count of the indictment. The charges, aside from the conspiracy count, deal with the passing of counterfeit obligations of the United States.
We have examined the evidence and conclude that it is sufficient to support a conviction, but it persuasively points to appellant’s guilty participation in the offenses charged.
A codefendant, Tomczak, pleaded guilty. The passing of the counterfeit $10 bills in different saloons by appellant’s friends while he remained outside and joined them after their successful efforts in two saloons, their subsequent arrest and his flight from the scene, the unexplained disappearance of the money which his associates obtained when the counterfeit $10 bills were cashed, the falsehoods told by him upon his return to his room the same night—all tend to sustain the charges and necessitate an affirmance of the finding of the trial judge.
The judgment is affirmed.